Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 1 of 15 PageID: 160




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
 _________________________________________
 IVAN G. MCKINNEY,                         :
                                           :
             Plaintiff,                    :   Civ. No. 18-309 (FLW) (LHG)
                                           :
       v.                                  :
                                           :
 GARY LANIGAN et al.,                      :   MEMORANDUM OPINION
                                           :
             Defendants.                   :
 _________________________________________ :


         This matter has been opened to the Court by Plaintiff Ivan McKinney’s (McKinney or

 Plaintiff) response to the Court’s Order to Show Cause requiring him to show cause as to why

 his Complaint should not be dismissed in part as untimely. See ECF Nos. 15, 19-20. Federal law

 requires this Court to screen Plaintiff’s Complaint for sua sponte dismissal prior to service, and

 to dismiss any claim if that claim fails to state a claim upon which relief may be granted under

 Fed. R. Civ. P. 12(b)(6) and/or to dismiss any defendant who is immune from suit. See 28

 U.S.C. § 1915(e)(2)(B). For the reasons explained below, the federal claims in the Complaint

 brought pursuant to 42 U.S.C. § 1983 are dismissed under § 1915(e), and the Court declines

 supplemental jurisdiction over the state law claims at this time. To the extent Plaintiff can cure

 the deficiencies in those claims the Court has dismissed without prejudice, he may submit an

 Amended Complaint within 45 days in accordance with this Memorandum Opinion.

    I.      FACTUAL BACKGROUND

         As recounted in the Court’s prior opinion, McKinney is a state prisoner at New Jersey

 State Prison and his claims in this action revolve around a surgery to install hernia mesh in his

 abdomen on July 17, 2014. Plaintiff alleges that the hernia mesh is defective and has caused him

                                                  1
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 2 of 15 PageID: 161




 to suffer great pain and discomfort, as well as various other side effects. See ECF No. 1.

 Plaintiff alleges that Defendant Dr. Rajiv Shah, the doctor who apparently implanted the hernia

 mesh, violated his Eighth Amendment rights by not properly explaining the risks and potential

 side effects prior to performing the procedure. Id. ¶ 4(b). McKinney also alleges that various

 hospital administrators, as well as an anesthesiologist and the commissioner of the New Jersey

 Department of Corrections, in both their official and individual capacities, should also bear

 liability for this failure to properly warn him of the potential side effects of the hernia mesh prior

 to the surgery on July 17, 2014. Id. at pp. 4–5, 8–10. Additionally, McKinney alleges a state

 law claim for products liability against defendants Bard Davol Inc. and C.R. Bard (collectively,

 “Bard”), the manufacturer of the specific hernia mesh he received. Id. at pp. 2, 5, 6, 11–12. The

 alleged misconduct by the above Defendants occurred on or before July 17, 2014, the date of the

 surgery implanting the hernia mesh. Id. at pp. 8–12. Finally, McKinney alleges that he made

 repeated complaints to Defendant nurse manager Mary Lang and/or her subordinates regarding

 the side effects of the hernia mesh after the surgery, but that “she turned a blind eye” to his

 condition. Id. at pp. 10.

    II.      STANDARD OF REVIEW

          The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

 U.S.C. § 1915(e)(2)(B)(ii) is the same as the standard for dismissing a complaint pursuant to

 Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.

 2012). That standard is set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544 (2007). To survive the Court’s screening for failure to state a

 claim, the complaint must allege “sufficient factual matter to show that the claim is facially

 plausible.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation



                                                   2
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 3 of 15 PageID: 162




 marks omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

 n.3 (3d Cir. 2014). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

 the elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

 U.S. at 555).

           Pro se pleadings must be liberally construed. See Haines v. Kerner, 404 U.S. 519, 520

 (1972); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “pro se litigants

 still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay

 Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

    III.      ANALYSIS

           The Court construes Plaintiff to assert federal claims under 42 U.S.C. § 1983 as well as

 state law claims. The Court begins with the federal claims.

           a. Official Capacity Claims for Damages

           Plaintiff states that he is suing Defendants in their official and individual capacities. With

 respect to the § 1983 claims, the Court dismisses with prejudice all official capacity claims for

 damages, as neither a State nor its officials acting in their official capacities are “persons” under

 § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

           b. Supervisory Claims for Inadequate Medical Care Against Defendant Lang

           The Court next addresses the § 1983 claims against Defendant Mary Lang in her personal

 supervisory capacity, which the Court construes as Eighth Amendment claims for inadequate

 medical care. The Constitution requires prison officials to provide basic medical treatment to

 those whom it has incarcerated.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing



                                                     3
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 4 of 15 PageID: 163




 Estelle v. Gamble, 429 U.S. 97 (1976)). For the delay or denial of medical care to rise to a

 violation of the Eighth Amendment’s prohibition against cruel and unusual punishment, a

 prisoner must demonstrate “(1) that defendants were deliberately indifferent to [his] medical

 needs and (2) that those needs were serious.” Rouse, 182 F.3d at 197.

        The test for “deliberate indifference” requires that the prison official “knows of and

 disregards an excessive risk to inmate health or safety; the official must be both aware of facts

 from which the inference could be drawn that a substantial risk of serious harm exists, and he

 must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Allegations of

 negligent treatment or medical malpractice do not trigger constitutional protections. Estelle, 429

 U.S. at 105-06. Thus, to demonstrate the deliberate indifference prong of Estelle, a plaintiff must

 show that a defendant was more than merely negligent, and mere medical malpractice or

 disagreement with the proper treatment of an illness cannot give rise to a violation of the Eighth

 Amendment. White v. Napoleon, 897 F.2d 103, 108 (3d Cir. 1990); see also Rouse, 182 F.3d at

 197. The Court of Appeals has concluded that the deliberate indifference standard is met “when

 prison officials 1) deny reasonable requests for medical treatment, and the denial exposes the

 inmate to undue suffering or the threat of tangible residual injury, 2) delay necessary medical

 treatment for non-medical reasons, or 3) prevent an inmate from receiving recommended

 treatment for serious medical needs, or deny access to a physician capable of evaluating the need

 for treatment.” Whooten v. Bussanich, 248 F. App’x. 324, 326–27 (3d Cir. 2007) (citing

 Monmouth v. Lanzaro, 834, F.2d 326, 346–47 (3d Cir. 1987); Durmer v. O’Carroll, 991 F.2d 64,

 68 (3d Cir. 1993)). The Third Circuit has also held that prison officials who continue a course of

 treatment they know is painful, ineffective, or entails a substantial risk of serious harm act with

 deliberate indifference. See Rouse, 182 F.3d at 197; White, 897 F.2d at 109. “A medical need is



                                                   4
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 5 of 15 PageID: 164




 serious if it ‘has been diagnosed by a physician as requiring treatment,’ or if it ‘is so obvious that

 a lay person would easily recognize the necessity for a doctor’s attention.’” See Mitchell v.

 Beard, 492 F. App’x 230, 236 (3d Cir. 2012) (quoting Atkinson v. Taylor, 316 F.3d 257, 272-73

 (3d Cir. 2003) (quoting Monmouth Cnty. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

 1987))).

        Plaintiff alleges generally that Defendant Lang ignored his complaints about the side

 effects of the hernia mesh—primarily severe constipation and pain—and also ignored the

 number of times he was seen by her subordinates for these side effects. Plaintiff also generally

 asserts that Defendant Lang knew that the medical community knew about recalls of the hernia

 mesh and further asserts that Defendant Lang did not send him back to the surgeon for possible

 removal of the mesh. Plaintiff appears to allege that that he wrote grievances and had his

 attorney write letters, presumably about his side effects from the hernia mesh, but it is not clear

 whether these letters and grievances were directed to Defendant Lang. With respect to these

 allegations, Plaintiff asserts that Defendant Lang is liable as a supervisor for failing to supervise

 and train her subordinates and through her knowledge of and acquiescence in their alleged

 violations of Plaintiff’s rights. Plaintiff also contends that Defendant Lang is liable under a

 theory of respondeat superior. See Complaint at 10.

        From the outset, Defendant Lang may not be held liable under a theory of respondeat

 superior for the violations of her subordinates. It is well established that “[a] defendant in a civil

 rights action must have personal involvement in the alleged wrongs; liability cannot be

 predicated solely on the operation of respondeat superior.” Rode v. Dellarciprete, 845 F.2d

 1195, 1207 (3d Cir.1988); Batts v. Giorla, 550 F. App’x. 110, 112 (3d Cir. 2013). Furthermore,

 § 1983 liability context, requires a “showing of direct responsibility” by the named defendant



                                                   5
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 6 of 15 PageID: 165




 and eschews any “theory of liability” in which defendants played “no affirmative part in

 depriving any[one] ... of any constitutional rights,” Rizzo v. Goode, 423 U.S. 362, 376–77,

 (1976)—including theories of vicarious or respondeat superior liability, see Iqbal, 556 U.S. at

 676; see also Merklin v. United States, 788 F.2d 172, 175 (3d Cir. 1986). Instead, “[b]ecause

 vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must plead that each Government-

 official defendant, through the official’s own individual actions, has violated the Constitution.”

 Iqbal, 556 U.S. at 676. “Each Government official, his or her title notwithstanding, is only liable

 for his or her own misconduct.” Id. at 677 (emphasis added). The Court, therefore, dismisses

 with prejudice the § 1983 claims against Defendant Lang premised on respondeat superior

 liability.

         Plaintiff also asserts that Defendant Lang is liable as a supervisor for failing to supervise

 and train her subordinates and for having knowledge of and acquiescing in their misconduct. The

 Court addresses both types of supervisory liability in turn.

         “Failure to” claims, i.e., failure to train, failure to discipline, failure to supervise, are

 generally considered a subcategory of policy or practice liability. Barkes v. First Corr. Med.,

 Inc., 766 F.3d 307, 316–17 (3d Cir. 2014). To hold an official liable on a claim for failure to

 supervise based on a policy or practice, a plaintiff “must identify a supervisory policy or practice

 that the supervisor failed to employ, and then prove that: (1) the policy or procedures in effect at

 the time of the alleged injury created an unreasonable risk of a constitutional violation; (2) the

 defendant-official was aware that the policy created an unreasonable risk; (3) the defendant was

 indifferent to that risk; and (4) the constitutional injury was caused by the failure to implement

 the supervisory practice or procedure.” Barkes, 766 F.3d at 317; Sample v. Diecks, 885 F.2d

 1099, 1118 (3d Cir.1989).



                                                     6
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 7 of 15 PageID: 166




           In addition, “[t]he Third Circuit permits § 1983 claims to proceed based on a theory of

 supervisory liability where a plaintiff can show defendants had knowledge of their subordinates'

 violations and acquiesced in the same.” Campbell v. Gibb, No. CIV. 10-6584 JBS, 2012 WL

 603204, at *10 (D.N.J. Feb. 21, 2012) (citing Baker v. Monroe Twp., 50 F.3d 1186, 1190-91 (3d

 Cir. 1995)). To impose liability on a supervisory official there must be “both (1)

 contemporaneous knowledge of the offending incident or knowledge of a prior pattern of similar

 incidents, and (2) circumstances under which the supervisor’s assertion could be found to have

 communicated a message of approval to the offending subordinate.” Colburn v. Upper Darby

 Twp., 838 F.2d 663, 673 (3d Cir. 1988). Allegations of actual knowledge and acquiescence must

 be made with particularity. Rode, 845 F.2d at 1207.

           Plaintiff’s allegations that Defendant Lang failed to train and supervise her subordinates

 who treated Plaintiff’s after his surgery are conclusory, and there no facts to suggest that the

 need for additional training or supervision was obvious or necessitated by a pattern of prior

 incidents. Moreover, Plaintiff provides no facts about the type of training or supervision needed

 or how the lack of specific training and/or supervision led to the constitutional violations. The

 allegations in the Complaint regarding Defendants Lang’s “knowledge and acquiescence” in the

 denial of medical care are also conclusory. It is not clear if Defendant Lang had

 contemporaneous knowledge of the instances in which her subordinates treated Plaintiff for side

 effects following his hernia surgery or how Plaintiff’s constitutional rights were violated through

 their care. 1 Plaintiff complains generally that his complaints about side effects were “ignored,”

 but he acknowledges that he was seen by prison medical staff numerous times for those side

 effects and provides no specific examples of how he was denied care or provided ineffective care



 1
     Indeed, it is not clear if Defendant Lang participated in his care at all.
                                                      7
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 8 of 15 PageID: 167




 after his surgery. He states only that he should have received a consultation with the surgeon

 who performed the surgery for possible removal of the mesh, but this allegation, without more,

 amounts to a disagreement about the course of treatment and does not rise to the level of a

 constitutional violation. Finally, his allegations that Defendant Lang knew about a recall of the

 hernia mesh are vague and conclusory and lack sufficient factual support.

        For these reasons, the Court will dismiss without prejudice the Eighth Amendment §

 1983 claims for inadequate medical care against Defendant Lang. Because it is possible that

 Plaintiff could plead additional facts to state a § 1983 claim against Defendant Lang in her

 supervisory capacity, he may submit an Amended Complaint within 45 days to the extent he can

 cure the deficiencies in his claims.

        c. Eighth Amendment § 1983 Claims Arising from the July 17, 2014 Surgery

        The Court next considers the remaining Eighth Amendment § 1983 claims arising from

 the failure to warn him about the side effects and/or defective nature of the hernia mesh prior to

 his surgery on July 17, 2014.

        A District Court can raise the issue of the statute of limitations sua sponte at the screening

 stage. See Hunterson v. Disabato, 532 F. App’x 110, 111-12 (3d Cir. 2007) (“[A] district court

 may sua sponte dismiss a claim as time-barred under 28 U.S.C. § 1915A(b)(1) where it is

 apparent from the complaint that the applicable statute of limitations has run.”). As explained in

 the Court’s prior Opinion, Plaintiff’s civil rights claims appear to be untimely from the face of

 the Complaint, as it was filed well beyond the two-year limitations period for civil rights claims. 2




 2
   The § 1983 claims asserted against Mary Lang appear to involve alleged inadequate treatment
 for the side effects of the hernia mesh, and no relevant dates are provided. To the extent Plaintiff
 also sues Defendant Mary Lang for failing to warn him about the side effects and/or defective
 nature of the hernia mesh, those claims are subject to the analysis in this section.
                                                  8
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 9 of 15 PageID: 168




 The Court first addresses the application of the prisoner mailbox rule and next addresses the

 statute of limitations.

                  1. Prisoner Mailbox Rule

         In his cover letter to the Clerk of the Court submitted with his Complaint, Plaintiff

 attempts to rely on the prisoner mailbox rule and states that he originally submitted his complaint

 to prison officials for mailing on July 11, 2016. See ECF No. 1-1. He apparently did not follow

 up about the docketing of his Complaint until December 29, 2017, when he allegedly remailed

 the Complaint. With his cover letter, Plaintiff also included a postage remit in the amount of

 $2.20 for unspecified legal mail that was sent to the Newark (as opposed to Trenton) Vicinage on

 July 11, 2016.

         In response to McKinney’s Complaint and cover letter, this Court issued an Order to

 Show Cause as to why his claims should not be dismissed as untimely. Plaintiff sought an

 extension of time to respond, which was granted by the Court. See ECF Nos. 16-17. In response

 to the Order to Show Cause issued by this Court, Plaintiff appears to assert that he is waiting on

 Open Public Records Act (“OPRA”) receipts in order to show that he handed this Complaint to

 prison officials on July 11, 2016, but, as of this date, he has not provided any additional evidence

 showing that he handed this Complaint to prison officials on July 11, 2016.

         In the absence of such evidence, the Court declines to apply the prisoner mailbox rule in

 screening the Complaint. The federal “prisoner mailbox rule” provides that a pro se prisoner’s

 submission is generally deemed filed “at the time [the inmate] delivered it to the prison

 authorities for forwarding to the court clerk.” Houston v. Lack, 487 U.S. 266, 275–76 (1988).

 Although the doctrine arose in the context of habeas corpus petitions, the Third Circuit has

 extended it to civil actions brought under 42 U.S.C. § 1983. See Pearson v. Secretary Dep’t of



                                                  9
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 10 of 15 PageID: 169




 Corr., 775 F.3d 598, 600 n.2 (3d Cir. 2015) (applying rule in section 1983 action and

 determining that pro se prisoner plaintiff filed complaint on date he signed it). As noted by this

 Court in its prior Opinion, the rule applies where a habeas petition or civil complaint is handed to

 prison officials near the expiration of the limitations period but is not received by the Court until

 days or weeks later. For instance, in Pearson, the plaintiff’s complaint was signed on February

 28, 2009 and received by the court on March 3, 2009, and he received the benefit of the earlier

 filing date. See id.

         Here, Plaintiff stretches the prisoner mailbox rule beyond its limits, and his attempt to

 utilize the prisoner mailbox rule in this action fails for the following reasons: 1) he is a frequent

 litigator with numerous pending cases in this Court and has not provided sufficient proof that the

 postage remit dated July 11, 2016 was for the Complaint in this action rather than for legal mail

 for a different action pending in this Court or another court; 2) the Complaint Plaintiff claims to

 have mailed on July 11, 2016 was never received by the Clerk of the Court; and 3) Plaintiff

 failed to follow up about the whereabouts of the Complaint he allegedly mailed for

 approximately eighteen months. 3 The Court declines to apply the prisoner mailbox rule under

 these circumstances and will next address the statute of limitations.

                 2. Statute of Limitations

         While a plaintiff is not required to plead that the claim has been brought within the statute

 of limitations, Ray v. Kertes, 285 F.3d 287, 297 (3d Cir. 2002), the Supreme Court observed in

 Jones v. Bock, 549 U.S. 199, 215 (2007), that if the allegations of a complaint, “show that relief



 3
  Indeed, the July 11, 2016 postage remit appears to be for a Complaint he submitted in
 McKinney v. Robinson, Civ. Act. No. 16-4460, which is currently pending before this Court but
 was mailed to the Newark Vicinage. See ECF No. 1. As the Court noted in its prior Opinion,
 Plaintiff also asserts that he mailed the Complaint in McKinney v. Robinson months earlier on
 March 21, 2016. See id.
                                                   10
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 11 of 15 PageID: 170




 is barred by the applicable statute of limitations, the complaint is subject to dismissal for failure

 to state a claim.” The same principle applies to screening complaints under the PLRA. See

 Whitenight v. Commonwealth of Pennsylvania State Police, 674 F. App’x. 142, 144 (3d Cir.

 2017) (“When screening a complaint under § 1915, a district court may sua sponte dismiss the

 complaint as untimely under the statute of limitations where the defense is obvious from the

 complaint and no development of the factual record is required.”); Paluch v. Secretary

 Pennsylvania Dept. of Corrections, 442 F. App’x. 690, 694 n. 2 (3d Cir.2011) (“Although the

 statute of limitations applicable to § 1983 actions is an affirmative defense, which may be

 waived by the defendant, it is appropriate to dismiss sua sponte under § 1915(e)(2) a complaint

 whose untimeliness is apparent from the face of the record”); McPherson v. United States, 2010

 WL 3446879 at *4 (3d Cir. Sept.2, 2010) (“[W]hen a statute-of-limitations defense is apparent

 from the face of the complaint, a court may sua sponte dismiss the complaint pursuant to 28

 U.S.C. § 1915 or 28 U.S.C. § 1915A”); see also Archie v. City of Newark, No. CIV. 12–3657

 FSH, 2012 WL 2476229, at *3 (D.N.J. June 27, 2012) (dismissing complaint as time barred

 under sua sponte screening authority).

        Under New Jersey law, there is a two-year statute of limitations period for personal-

 injury torts. N.J. Stat. Ann. § 2A:14–2. Because a § 1983 claim is characterized as a personal-

 injury claim, such claims are governed by the applicable state’s statute of limitations for

 personal-injury claims. See Wallace v. Kato, 549 U.S. 384, 387 (2007); see also Cito v.

 Bridgewater Township Police Dept., 892 F.2d 23, 25 (3d Cir. 1989).

        The limitation period begins to run on the accrual date, which is governed by federal law.

 Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). Under federal law, a claim accrues when the

 facts which support the claim reasonably should have become known to the plaintiff. Sameric



                                                   11
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 12 of 15 PageID: 171




 Corp. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998); Cetel v. Kirwan Fin. Grp.. Inc., 460

 F.3d 494, 507 (3d Cir. 2006) (quoting Mathews v. Kidder Peabody & Co., 260 F.3d 239, 252 (3d

 Cir. 2001)); see also Large v. County of Montgomery, 307 F. App’x. 606, 606 (3d Cir. 2009).

 “The determination of the time at which a claim accrues is an objective inquiry; [courts] ask not

 what the plaintiff actually knew but what a reasonable person should have known.” Kach, 589

 F.3d at 634. Importantly, accrual is not tied to whether the potential claimant knew or should

 have known that the injury constitutes a legal wrong. Giles v. City of Philadelphia, 542 F.

 App’x. 121, 123 (3d Cir. 2013) (citing Sandutch v. Muroski, 684 F.2d 252. 254 (3d Cir. 1982)).

 Rather, “a cause of action accrues when the fact of injury and its connection to the defendant

 would be recognized by a reasonable person.” Kriss v. Fayette Cty., 827 F. Supp. 2d 477, 484

 (W.D. Pa. 2011) aff’d, 504 F. App’x. 182 (3d Cir. 2012) (emphasis added). Accordingly, “[a]s a

 general matter, a cause of action accrues at the time of the last event necessary to complete the

 tort, usually at the time the plaintiff suffers an injury.” Kach, 589 F.3d at 634. Furthermore, “the

 rule that a cause of action accrues upon discovery of the injury does not require that a plaintiff

 have identified every party who may be liable on its claim.” Graff v. Kohlman, 28 F. App’x.

 151, 154 (3d Cir. 2002) (citing New Castle County v. Halliburton NUS Corp., 111 F.3d 1116,

 1125 (3d Cir. 1997)).

        In his Complaint, Plaintiff alleges that Defendant Shah, the surgeon who implanted the

 hernia mesh, knowingly violated his Eighth Amendment rights by not properly explaining the

 risks and potential side effects of the allegedly defective hernia mesh prior to performing the

 surgery. Id. ¶ 4(b). McKinney also alleges that various entities and hospital administrators, as

 well as an anesthesiologist and the commissioner of the New Jersey Department of Corrections

 also knowingly failed to warn him about the side effects of the hernia mesh prior to the surgery



                                                  12
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 13 of 15 PageID: 172




 on July 17, 2014 and permitted Dr. Shah to perform the surgery without these warnings. Id. at

 pp. 4–5, 8–10. Plaintiff’s Complaint frames his injury as occurring on July 17, 2014, when the

 hernia mesh was implanted and asserts that the Defendants knowingly failed to warn him of

 these dangers prior to that date. As such, Plaintiff’s remaining civil rights claims appear

 untimely and shall be dismissed without prejudice pursuant to the Court’s screening authority

 under 28 U.S.C. § 19159(e)(2)(B).

        It is possible that Plaintiff may be entitled to equitable tolling, the discovery rule, or other

 theory which could delay accrual or extend the limitations period. 4 But supporting facts for

 tolling or delayed accrual would need to be included in his Complaint. Courts that have

 considered the issue have found that it is necessary to plead the doctrine or facts in support

 thereof where the claims are facially untimely. See, e.g., Oshiver v. Levin, Fishbein, Sedran &

 Berman, 38 F.3d 1380, 1391 n. 10 (3d Cir.1994) (reviewing the dismissal of a claim as untimely


 4
  Under federal law, tolling is extraordinary relief that is appropriate only “in three general
 scenarios: (1) where a defendant actively misleads a plaintiff with respect to his or her cause of
 action; (2) where the plaintiff has been prevented from asserting his or her claim as a result of
 other extraordinary circumstances; or (3) where the plaintiff asserts his or her claims in a timely
 manner but has done so in the wrong forum.” Lake v. Arnold, 232 F.3d 360, 370, n.9 (3d Cir.
 2000).
          The discovery rule postpones a claim from accruing if a plaintiff is reasonably unaware
 that he has suffered an injury or, even though he is aware of the injury, that it was the fault of an
 identifiable person. See Caravaggio v. D’Agostini, 166 N.J. 237, 765 A.2d 182, 187 (2001).
 Under New Jersey law, the discovery rule is used in special circumstances and where the
 interests of justice require in order “to postpone the accrual of a cause of action when a plaintiff
 does not and cannot know the facts that constitute an actionable claim.” Grunwald v. Bronkesh,
 131 N.J. 483, 492 (1993); see also Jonas v. Gold, 627 F. App’x. 134, 139 (3d Cir. 2015)
 (explaining that New Jersey’s “discovery rule postpones the accrual date of a cause of action
 ‘until the injured party discovers or by an exercise of reasonable diligence and intelligence
 should have discovered that he may have a basis for an actionable claim.’” (quoting Lopez v.
 Swyer, 62 N.J. 267, 300 A.2d 563, 565 (1973)). Application of the rule starts the limitations
 period once a plaintiff is aware of “the facts underlying” the injury and fault, as opposed to
 “when a plaintiff learns the legal effect of those facts.” Id. at 493.



                                                  13
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 14 of 15 PageID: 173




 and stating “[w]e do not apply this doctrine to Oshiver’s failure to hire claim, however, because

 nowhere in the complaint does Oshiver allege that the law firm misled her, actively or otherwise,

 with respect to this claim. Accordingly, there is no basis for the application of the equitable

 tolling doctrine.”) (emphasis added); see also Wasco Prods., Inc. v. Southwall Techs., Inc., 435

 F.3d 989, 991 (9th Cir.) (stating that “federal courts have repeatedly held that plaintiffs seeking

 to toll the statute of limitations on various grounds must have included the allegations in their

 pleadings….”).

        Within 45 days, Plaintiff may file an Amended Complaint with respect to the § 1983

 claims dismissed on the basis of timeliness if he can provide facts to support equitable tolling,

 the discovery rule, and/or continuing violation. If he has additional facts or evidence to support

 the application of the prisoner mailbox rule, he may also include those facts or evidence in the

 Amended Complaint.

        d. The Court Declines Supplemental Jurisdiction Over the State Law Claims

        Finally, the Court addresses Plaintiff’s state law claims for product liability. 5 Where a

 district court has original jurisdiction pursuant to 28 U.S.C. § 1331 over federal claims and



 5
   The Court does not construe Plaintiff to assert jurisdiction for his state law claims under 28
 U.S.C. § 1332, which provides jurisdiction over state law claims if the matter in controversy
 exceeds the sum or value of $75,000 and is between “citizens of different states.” 28 U.S.C. §
 1332. “A plaintiff, as the party asserting diversity jurisdiction, ‘must specifically allege each
 party’s citizenship, and these allegations must show that the plaintiff and defendant are citizens
 of different states.’” Molley v. Tesche, No. 13–3770, 2014 WL 2887824, at *2 (D.N.J. June 25,
 2014) (quoting American Motorists Ins. Co. v. American Employers' Ins. Co., 600 F.2d 15, 16
 (5th Cir. 1979)); see also Gay v. Unipack, Inc., No. 10–6221, 2011 WL 5025116, at *4 (D.N.J.
 Oct.20, 2011). There must be complete diversity among the parties—i.e., no plaintiff may be a
 citizen of the same state as any defendant. See Grand Union Supermarkets of the Virgin Islands,
 Inc. v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir.2003) (citing Carden v. Arkoma
 Assocs., 494 U.S. 185, 197, 110 S.Ct. 1015, 108 L.Ed.2d 157 (1990)). “For inmates, citizenship
 for diversity purposes is the state in which the inmate was domiciled prior to incarceration,
 unless the inmate plans to live elsewhere when he is released in which event citizenship would
 be that state.” McCracken v. Murphy, 328 F.Supp.2d 530, 532 (E.D. Pa. 2004) (citations
                                                  14
Case 3:18-cv-00309-FLW-LHG Document 22 Filed 01/28/21 Page 15 of 15 PageID: 174




 supplemental jurisdiction over state claims pursuant to 28 U.S.C. § 1367(a), the district court has

 discretion to decline to exercise supplemental jurisdiction if it has dismissed all claims over

 which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). It appears Plaintiff is seeking to bring

 state law claims for product liability, and the Court declines supplemental jurisdiction at this

 time, as it has dismissed without prejudice the federal claims. 6

     IV.      CONCLUSION

           The Complaint is dismissed in its entirety pursuant to the Court’s screening authority

 under § 1915(e). The § 1983 claims against Defendants in their official capacity for damages are

 dismissed with prejudice. The § 1983 claims against Defendant Lang premised on respondeat

 superior liability are also dismissed with prejudice. The remaining § 1983 claims are dismissed

 without prejudice, and the Court declines supplemental jurisdiction over the state law claims

 because it has dismissed the federal claims. At this time, the Court will administratively

 terminate this matter and permit Plaintiff to submit an Amended Complaint within 45 day in

 accordance with this Memorandum Opinion. An appropriate Order follows.

           DATED: January 28, 2021


                                                                /s/ Freda L. Wolfson
                                                                Freda L. Wolfson
                                                                U.S. Chief District Judge



 omitted), aff’d by, 129 F. App’x 701 (3d Cir.2005) (per curiam); see also Molley, 2014 WL
 2887824, at *3. Here, however, Plaintiff does not specifically allege each party’s citizenship or
 the amount in controversy and, thus, cannot rely on §1332 to establish jurisdiction over his state
 law claims. See e.g., Grohs v. Santiago, 13-3877, 2014 WL 4657116, at *10–11 (D.N.J. Sept.
 17, 2014) (declining to find jurisdiction pursuant to § 1332 where plaintiffs failed to specifically
 allege each party’s citizenship). The remaining basis for jurisdiction over the state law claims is
 supplemental jurisdiction pursuant to 28 U.S.C. § 1367, as explained in this section.
 6
  If Plaintiff files an amended complaint and states one or more federal claims for relief, the
 Court will address whether he has also stated any state law claims for relief at that time.

                                                   15
